Citation Nr: 1025493	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  99-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Friend


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1968.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  
This case was remanded by the Board in July 2001, March 2005, and 
March 2007 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has previously remanded the claim on appeal on three 
separate occasions, in July 2001, March 2005, and March 2007.  On 
all three of these occasions, the remands were provided to 
fulfill the duty to assist with respect to verification of the 
Veteran's alleged in-service stressors.  Unfortunately, for the 
reasons stated below, the claim must be remanded a fourth time.

In March 2007, the Board remanded the claim of entitlement to 
service connection for posttraumatic stress disorder for further 
development.  The remand stated that another attempt should be 
made to obtain copies of morning reports from the Veteran's unit 
for the period from September 1968 to December 1968.  The 
evidence of record shows that several attempts were made to 
obtain these records from the National Personnel Records Center, 
after which the RO concluded that the records were unavailable.  
However, the March 2007 Board remand specifically stated that if 
the records were found to be unavailable, the Veteran should be 
provided notice as per 38 C.F.R. § 3.159(e)(1) (2009).  In order 
to be compliant with 38 C.F.R. § 3.159(e)(1), such notice must 
(a) identify the specific records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made to obtain those 
records; (c) describe any further action to be taken by the RO 
with respect to the claim; and (d) inform the Veteran that he is 
ultimately responsible for providing the evidence.  There is no 
evidence of record that the Veteran was provided with any notice 
of any kind that the morning reports were unavailable, let alone 
notice that complied with the provisions of 38 C.F.R. 
§ 3.159(e)(1).  Thus, the evidence of record does not show that 
proper notification was accomplished in accordance with the March 
2007 remand.  The United States Court of Appeals for Veterans 
Claims has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must make another attempt to obtain 
the morning reports from the 221st 
Aviation Company for the period from 
September 1968 to December 1968.  All 
attempts to secure the evidence must be 
documented in the claims folder, and any 
negative replies must be associated with 
the claims folder.  If, after making 
reasonable efforts to obtain the 
above-noted records, the RO is unable 
to secure same, the RO must notify the 
Veteran and his representative and (a) 
identify the specific records the RO 
is unable to obtain; (b) briefly 
explain the efforts that the RO made 
to obtain those records; (c) describe 
any further action to be taken by the 
RO with respect to the claim; and (d) 
inform the Veteran that he is 
ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


